Exhibit 10.2
 
(JP MORGAN LOGO) [img001.jpg]
 
OVERDRAFT FACILITY


The Company: Escalade Inc. has requested and JPMorgan Chase Bank, N.A., London
Branch (the “Bank”) has agreed to make available an uncommitted multicurrency
overdraft facility (the “Facility”) on the basis of the terms and conditions
specified in this document. This document has been executed by the parties
hereto to signify their agreement to the terms and conditions which follow this
page.
 



By:
The Bank
By:
The Company
       
Signature:
By: /s/ Randall K. Stephens
 
 
Signature:
By: /s/ Deborah J. Meinert
 
       
Name:
 Randall K. Stephens
Name:
Deborah J. Meinert
       
Title:
Vice President
Title:
VP Finance and CFO
       
Date:
5/27/10
Date:
5/27/10
       
Address:
125 London Wall
London
EC2Y 5AJ
Address:
817 Maxwell  Avenue
Evansville, Indiana, U.S.A.
 47711
           
Process
Agent (Name):
Martin Yale International Limited
 
           
Address:
Martin Yale International Limited
Unit 2C, Fleming Centre
Fleming Way
Crawley, West Sussex RH10 2YX

 
 
Page 1 of 9

--------------------------------------------------------------------------------

 


TERMS AND CONDITIONS




1
Interpretation and definitions
     
1.1
In these terms and conditions:
       
“Acceptance Date” means the date appearing below the Company's signature on the
first page of these terms and conditions or, in the absence of any such date,
the first date after the Offer Date on which a debit balance occurs on any of
the Company's accounts with the Bank.
       
“Additional Borrower” shall have the meaning ascribed to it in Clause 7.
       
“Authorised Signatory” means any person authorised to give and sign on behalf of
the Company any request, notice, instruction or other document to be delivered
by the Company pursuant hereto as the same may be notified to the Bank in
writing from time to time.
       
“Board Resolution Certificate” means a certificate signed by the secretary or a
director of the Company substantially in the form set out in Schedule 3 (in
respect of a resolution of the board of directors of the Company approving the
Facility and authorising one or more specified persons to sign these terms and
conditions and give instructions to the Bank in connection herewith).
       
“Business Day” means a day on which banks are open for business in London.
       
“Default Margin” means the percentage rate per annum specified as such in
Schedule 1 or such other rate as the Bank may notify to the Company in writing
from time to time.
       
“$” and “Dollars” means the lawful currency for the time being of the United
States of America.
       
“Facility Amount” means the amount specified as such in Schedule 1 or such other
amount as the Bank may notify to the Company in writing from time to time.
       
“Netted Accounts” shall have the meaning ascribed to it in Clause 12.3.
       
“Offer Date” means the date appearing below the Bank's signature on the first
page of these terms and conditions.
       
“Optional Currency” means any currency which is freely transferable and
convertible into Dollars and acceptable to the Bank for the purposes of the
Facility.
       
“Overdraft Rate” means the rate per annum specified in, or calculated in
accordance with the provisions of, Schedule 1 or such other rate as the Bank may
notify to the Company in writing from time to time.
       
“Overdrafts” means the overdrafts made or to be made available pursuant to these
terms and conditions.
       
“Process Agent” means the person specified as such on the first page of these
terms and conditions.
       
“Relevant Entities” means the entities (if any) specified as such in Schedule 1.
       
“Successor” means any assignee or successor in title of the Bank or any person
who, under laws of its jurisdiction of incorporation or domicile, has assumed
the rights and obligations of the Bank under these terms and conditions or to
which under such laws the same have been transferred.
     
1.2
In these terms and conditions, any reference to a “Clause” or a “Schedule” is,
unless otherwise stated, a reference to a Clause of or a Schedule to these terms
and conditions.
     
1.3
Clause and Schedule headings are for ease of reference only.

 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
2.
Amount and type of Facility
       
The Facility may be used by way of Overdrafts on the Company's Dollar and/or
Optional Currency current accounts with the Bank provided that at no time shall
the aggregate Dollar equivalent of all amounts outstanding under the Facility
exceed the Facility Amount.
     
3.
Availability of Facility
     
3.1
The Facility will not be available to the Company until the Bank has notified
the Company that it has received each of the documents described in Schedule 2,
in form and substance satisfactory to the Bank.
     
3.2
Subject to these terms and conditions, the Overdrafts may be used at any time
and all drawings thereunder shall be debited to the Company's Dollar or Optional
Currency current account, as the case may be, with the Bank.
     
3.3
The Facility is of an uncommitted nature.  Accordingly, there is no obligation
on the Bank's part to agree to any request or utilisation made by the
Company.  In the event of any inconsistency between the terms of any request or
utilisation and these terms and conditions, these terms and conditions shall
prevail.
     
4.
Interest
     
4.1
Interest is payable monthly or quarterly in arrear (as specified in Schedule 1)
on the amounts outstanding from day to day by way of Overdrafts at the Overdraft
Rate at the relevant time.  The Bank may debit such interest to the Company's
Dollar or relevant Optional Currency account provided that, if this would result
in the amounts outstanding by way of Overdrafts exceeding the Facility Amount,
the Company will on demand pay the amount of such interest to the Bank.
     
4.2
Interest shall be calculated on the basis of a 360-day year (or, if market
practice differs, in accordance with market practice) and for the actual number
of days elapsed.
     
4.3
The Company shall from time to time on demand by the Bank pay interest (both
before and after judgment) on each amount payable by the Company under these
terms and conditions but unpaid, from the due date up to the date of actual
payment.  The rate of interest shall be a rate determined by the Bank from time
to time to be equal to the cost (expressed as a percentage rate per annum) to
the Bank of funding such unpaid sum (from whatever source the Bank may select),
plus the Default Margin.
     
5.
Repayment
       
The Overdrafts shall be repayable forthwith on demand.
     
6.
Cancellation
       
Notwithstanding any other provision of these terms and conditions, the Bank may
at any time and regardless of the purpose of the Facility by notice to the
Company (which notice shall be effective immediately) terminate the availability
of the Facility immediately and/or declare all amounts outstanding hereunder
immediately due and payable, whereupon the Company will forthwith repay to the
Bank all Overdrafts outstanding together with accrued interest thereon and all
other amounts payable to the Bank hereunder.
     
7.
Additional Borrowers
     
7.1
If indicated as applicable in Schedule 1 (or as otherwise agreed in writing from
time to time) the Company may from time to time by written notice to the Bank
request that one or more of the Company's affiliates become additional borrowers
under the Facility.  If the Bank (in its discretion) accepts any such request,
each of the Company, the Bank and each affiliate specified in such notice shall
enter into an agreement supplemental to these terms and conditions and
substantially in the Bank's standard form from time to time.
     
7.2
When such supplemental agreement has been executed and delivered and the Bank
has confirmed that it has received (in form and substance satisfactory to the
Bank) all the documents specified therein as conditions precedent to its
effectiveness, the affiliate named therein shall thereupon become an Additional
Borrower for the purposes of these terms and conditions.  Each Additional
Borrower shall have all the rights of a borrower under the Facility subject to
these terms and conditions.
     
7.3
The Company and each Additional Borrower shall be severally liable to the Bank
in respect of their respective obligations under or pursuant to the Facility,
and these terms and conditions shall be construed accordingly.  If, in relation
to the Company or any Additional Borrower, any such obligation is or becomes
void, invalid, not binding or unenforceable for any reason whatsoever or if the
Bank (in its discretion) releases or varies the terms of any obligation or takes
or fails to take any other action in respect of any obligation, the obligations
under these terms and conditions of each Additional Borrower or, as the case may
be, the Company shall nevertheless remain valid, binding and enforceable by the
Bank; and the Bank shall not in any circumstances whatsoever have any liability
to the Company or any Additional Borrower as a consequence of any of the
foregoing.

 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
8.
Increased Costs
       
If the Bank determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental, monetary or
regulatory authority (whether or not having the force of law) affects or would
affect the manner in which capital is allocated or the amount of capital
required or expected to be maintained by the Bank or by any holding company of
the Bank, or with any other law or regulation or other guideline or request from
any central bank or other governmental, monetary or regulatory authority, and
that such compliance would (i) create a cost or increase the cost to the Bank or
such holding company of funding or maintaining any of the Overdrafts and/or (ii)
reduce the rate of return on the overall capital of the Bank or such holding
company, then the Company shall from time to time on demand pay to the Bank
amounts sufficient to indemnify the Bank or such holding company against such
proportion of such cost or increased cost and/or such reduction as is in the
Bank's opinion attributable to any of the Overdrafts under this Agreement.
     
9.
Payments
     
9.1
All payments to be made under these terms and conditions shall be made to the
Bank:
       
(a)
if in Dollars, in Dollar funds settled through the New York Clearing House
Interbank Payments System for value on the due date to the head office in New
York of JPMorgan Chase Bank, N.A. for the account of its London branch; and
       
(b)
if in any Optional Currency, on such date and at such time as the Bank may
notify to the Company to ensure same day value on the due date in immediately
available funds of the relevant currency, freely convertible and transferable
into Dollars, to the Bank's account at such bank in such jurisdiction as the
Bank may from time to time nominate for the purpose.
     
9.2
Each payment by the Company to the Bank shall be without any deduction or
withholding whatsoever.  If the Company is obliged by law to make any deduction
or withholding from any such payment, the amount due from the Company in respect
of such payment shall be increased to the extent necessary to ensure that, after
the making of such deduction or withholding, the Bank receives a net amount
equal to the amount the Bank would have received had no such deduction or
withholding been required to be made.  In the event of such payment the Company
will deliver promptly to the Bank such tax receipts or other documentation as it
may require.
     
9.3
All payments by the Company to the Bank hereunder shall be made without set-off
or counterclaim.
     
9.4
The Bank may from time to time utilise such payment or settlement system as it
may in its discretion select for the purpose of making any payment to the
Company or as it may direct, and the Bank shall not be liable for any delay, or
the consequences of any delay, by any such payment or settlement system in
effecting any such payment.
     
10.
Representations
       
The Company represents and warrants that:
       
(a)
these terms and conditions are the Company's legally binding obligations
enforceable in accordance with their terms;
       
(b)
no consents or authorisations whatsoever are required in relation to these terms
and conditions; and
       
(c)
neither these terms and conditions nor use of the Facility will contravene its
constitutional documents or any agreement to which it is a party or entitle any
person to exercise any rights against the Company's assets pursuant to any such
agreement.
     
11.
Covenants
       
So long as the Facility is available to the Company or any amount is outstanding
hereunder, the Company will:
       
(a)
not, without the prior written consent of the Bank (i) create or permit to
subsist any mortgage, charge, lien or other encumbrance or (ii) enter into or
permit to subsist any agreement or arrangement the purpose of which is to place
a person in a position which is similar (or similar except as regards the nature
of such person's legal rights) to that which would have been occupied had such
person possessed a mortgage, charge, pledge, lien or other encumbrance, in
either case on all or any part of the present or future undertaking, property or
assets of the Company or any of the Relevant Entities (if applicable); and
       
(b)
ensure that all amounts outstanding hereunder will at all times rank at least
pari passu in right of repayment and in point of security with all the Company's
other present and future unsubordinated indebtedness.

 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
12.
Miscellaneous
     
12.1
No failure by the Bank in exercising any right, power or privilege hereunder
shall operate as a waiver thereof or prejudice any other or further exercise by
the Bank of any of its rights or remedies hereunder.  The rights and remedies
herein are cumulative and not exclusive of any rights or remedies provided by
law.
           
12.2
Without prejudice to the Bank's rights under applicable law, it may set off
against any amount owing by the Company to the Bank hereunder any amount in any
currency standing to the credit of any of the Company's accounts (whether
current, deposit or otherwise) with the Bank anywhere.  The Bank shall be
entitled to accelerate the maturity of any fixed term deposits for such
purpose.  Any currency conversions necessary for the purposes hereof shall be at
the Bank's then current rates for the sale and purchase of the relevant
currencies.
     
12.3
Without prejudice to Clause 12.2 the Company hereby certifies that all accounts
in its name maintained with the Bank from time to time, including the accounts
to which the Overdrafts are debited, (all such accounts being the “Netted
Accounts”) are, and shall at all times be, owned and held by the Company in the
same legal right and capacity.  The Bank is authorised to treat the Netted
Accounts as a single account and consequently may set off any credit balance on
any one of them against any debit balance on any other.  The Bank or the Company
may, at any time, identify any account to be excluded from the Netted Accounts
by not less than three Business Days' prior written notice to the other.  If any
Netted Account becomes subject to an adverse claim or otherwise becomes held in
another right or capacity from the remainder of the Netted Accounts, it will be
excluded from the Netted Accounts as of the Business Day immediately prior to
the date of such change.
     
12.4
In the absence of manifest error the Bank's statement of the rate of interest,
the amount outstanding hereunder or any other amount payable hereunder shall be
conclusive.
     
12.5
The Dollar equivalent of any Optional Currency shall, for the purposes hereof,
be determined at the spot rate of exchange quoted by the Bank for the purchase
of relevant Optional Currency with Dollars at such place and at such time as the
Bank deems appropriate on the day on which the Dollar equivalent falls to be
determined.
     
12.6
These terms and conditions shall remain in effect despite any amalgamation or
merger (however effected) relating to the Bank; and references to the Bank shall
be deemed to include its Successors.
     
12.7
If indicated as being applicable in Schedule 1, as at the Acceptance Date, these
terms and conditions replace all other agreements between the Bank and the
Company relating to the provision of overdrafts which shall as of the Acceptance
Date cease to have any effect.
     
12.8
The terms and conditions set out herein shall be deemed to take effect on the
Acceptance Date and shall also apply to any debit balances on any of the
Company's accounts with the Bank which exceed the Facility Amount from time to
time.
     
12.9
These terms and conditions may be enforced only by a party to them or such
party’s successors and permitted assigns.
     
13.
Costs and expenses
       
The Company shall pay all costs and expenses (including all legal fees) incurred
by the Bank in connection with the enforcement of these terms and conditions and
the preservation of its rights hereunder.
     
14.
Notices
     
14.1
Any request, notice, instruction or demand to be given or served on the Company
or the Bank under or pursuant to these terms and conditions may be given or
served by leaving the same at the address specified on the first page of these
terms and conditions under the name of the Company or the Bank (as the case may
be) or posting the same (by prepaid first-class post) by letter addressed to
such address, or by facsimile to the facsimile number specified on the first
page of these terms and conditions under the name of the Company or the Bank (as
the case may be).  Any request, notice, instruction or demand sent by post in
accordance with this Clause to any destination in the United Kingdom shall be
deemed to have been served at 10 a.m. (London time) on the second day following
the date of posting or, in the case of a destination outside the United Kingdom,
at 10 a.m. (London time) on the fourth day following and exclusive of the date
of posting; or, if sent by facsimile, shall be deemed to have been served when
despatched.  In proving such service by post it shall be sufficient to show that
the letter containing the request, notice, instruction or demand was properly
addressed and posted and such proof of service shall be effective
notwithstanding that the letter was in fact not delivered or was returned
undelivered.
     
14.2
Any request, notice or instruction to be served on the Bank shall be effective
only when actually received by the Bank.
     
14.3
The Company agrees to be bound by any request, notice or instruction given in
the name of the Company by letter or facsimile which bears or purports to bear
the signature of any Authorised Signatory whether or not such request, notice or
instruction was actually authorised by the Company.

 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
15.
Assignment
       
The Company may not assign or otherwise transfer the benefit or burden of the
Facility.  The Bank may at its discretion assign and/or transfer all or part of
its rights and/or obligations under the Facility.  The Bank may disclose to any
actual or proposed assignee, transferee or other person with whom it may enter
into contractual relations in connection herewith any such information about the
Company as the Bank may consider appropriate.
     
16.
Service of process
       
If indicated in Schedule 1 as being applicable, the process by which any suit,
action or proceedings are begun in England may be served on the Company by being
delivered to the Process Agent at the address specified on the first page of
these terms and conditions or such person's registered office for the time
being.  If the appointment of the Process Agent ceases to be effective, the
Company shall immediately appoint another person in England to accept service of
process on its behalf in England; and, if the Company fails to appoint such
other person within 15 days, the Bank shall be entitled to appoint such other
person by notice to the Company.  The right of either party to serve process in
any other manner permitted by law shall not be affected.
     
17.
Law and jurisdiction
       
These terms and conditions shall be governed by and construed in accordance with
English law, and for the Bank's benefit the Company irrevocably submits to the
jurisdiction of the English courts (without limiting the right of either party
to take proceedings in any other court of competent jurisdiction).

 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
SCHEDULE 1




1.Overdraft Rate:
Two and one half of one per cent (2.5%). Plus the percentage rate per annum at
which the Bank (at such time as the Bank deems appropriate on the date on which
the interest rate is to be determined) was offering to prime banks in the London
Interbank Market overnight deposits in Dollars or the relevant Optional
Currency.



2.          Default Margin:
Two per cent (2%) per annum



3.Facility Amount:
€2,000,000 (euro two million)



4.Payment of Interest under Clause 4.1:
Monthly



5.Relevant Entities:
 



6.Applicability of Clause 7:
 

 
(tick if Additional Borrowers are permitted in accordance with Clause 7)



7.Applicability of Clause 12.7:
 
ü
 

 
(tick if these terms and conditions are to replace and cancel all previous
overdraft facilities)



8.Applicability of Clause 16:
ü
 

 
(tick if the Company is not incorporated or does not have a place of business in
England or Wales)

 
 
Page 7 of 9

--------------------------------------------------------------------------------

 


SCHEDULE 2


Conditions precedent documents


1.
A copy of the Company's constitutional document(s) certified as true and
up-to-date.
   
2.
The Board Resolution Certificate.
   
3.
The Bank’s standard account opening documentation duly executed by the Company.



 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
Form of Board Resolution Certificate, to be on the Company's headed notepaper
 
I, Deborah J. Meinert, Director/the Secretary of Escalade, Incorporated, (the
“Company”) hereby certify that at a meeting of the Board of Directors of the
Company which was duly called and held on April 29, 2010, and at which a duly
qualified quorum was present throughout and entitled to vote the following
resolutions were passed:


1.
There was produced to the meeting a form of agreement entitled “Uncommitted
Overdraft Facility” (the “Agreement”) between JPMorgan Chase Bank, N.A., London
Branch (the “Bank”) and the Company whereby the Bank would make available to the
Company an uncommitted multicurrency overdraft facility (the “Facility”) of up
to €2,000,000 (euro two million).
   
2.
IT WAS RESOLVED that the Agreement be and it is hereby approved and that Deborah
J. Meinert be and she is/they are hereby authorised, for and on behalf of the
Company, to sign and deliver the same together with such changes and amendments
thereto as he/they may in his/their sole discretion think fit.
   
3.
IT WAS RESOLVED that such persons whose signatures are set out below are
authorised to give notices, requests or instructions to the Bank in connection
with the Facility.



Specimen signature(s) of person(s) signing the Agreement:


Name
Title
Signature
     



 Specimen signature(s) of person(s) authorised to give notices, requests or
instructions in connection with the Facility.


Name
Title
Signature
                       



By:
         
Name:
         
Title:
         
Date:
   

 
 
Page 9 of 9

--------------------------------------------------------------------------------

 